I have the pleasure to extend to Mr. Ganev the 
warm congratulations of the delegation of Nepal on his unanimous election to 
the presidency of the forty-seventh session of the General Assembly. We are 
happy to have an eminent person like him, with wide experience and skill, to 
guide our deliberations at this particularly important stage in the history of 

the United Nations. I take this opportunity to express the great appreciation 
of my delegation to Mr. Samir Shihabi, who presided over the forty-sixth 
session with great distinction. 
I should also like to pay a tribute to our Secretary-General, 
Mr. Boutros Boutros-Ghali, for his dedication to the ideals of the United 
Nations. His statesmanship and wise leadership are crucial in our collective 
efforts towards realizing the vision of the Charter. 
The pace of change in the world has presented humanity both with promises 
and with challenges. The events of the last few years have underlined the 
universal applicability of the Charter of the United Nations. Its validity as 
a universal guide has withstood the test of time and flux. Confidence in the 
Organization as the central agency for upholding the rule of law and as a 
forum for harmonizing the actions of nations has never been greater. We have 
seen a united international community, acting on the precepts of the Charter, 
overcome an act of aggression. After decades of paralysis, the Security 
Council is functioning as envisaged in the Charter. Efforts to revitalize the 
role of the United Nations in the economic and social fields have gained 
momentum. This unparalleled resurgence of faith in the United Nations is best 
symbolized in the admission of 20 new Members in a single year. We are closer 
than ever before to the cherished goal of universal membership. 
 
A period of rapid changes is also a period of uncertainties. The old 
global order has passed but the new order is still very fluid. At this 
threshold of a new era in international life, we have a broad framework for a 
better future in the Charter of this Organization. The challenge before the 
United Nations is to harness the new mood and dynamism in international life 
and bring them to bear on the global problems facing mankind. It is the 
challenge to seize the opportunity to end war, to protect the dignity and 
worth of the individual, to ensure freedom and the rule of law and to promote 
economic development. In an interdependent world, the United Nations is 
indispensable for international cooperation. 
The task is by no means simple. In one single year, there have been 
upheavals of epic proportion: the break-up of political entities of long 
standing and brutal ethnic and religious wars. Narrow nationalism is 
threatening the norms of a stable international order. The cost in terms of 
human suffering has been appalling. The horrors of Somalia and of Bosnia and 
Herzegovina force us to ask if we, the peoples of the United Nations, are 
really determined to combine our strength to maintain international peace and 
security. The persistence of widespread poverty and destitution forces us to 
ask if we are indeed resolved to employ international machinery for the 
economic and social advancement of all peoples. 
The historic summit-level meeting of the Security Council in January this 
year was an important landmark in the search for answers to these and other 
questions. That meeting launched a serious search for new ideas and provided 
an impetus to meet new situations in the world. As the Secretary-General has 
pointed out, the tumultuous events of the last few years have already driven 
home several lessons: the need for democratization at the national level with 
 
a corresponding process at the global level; the defence of human rights, 
including minority rights and the right to development; the need for new ways 
to prevent internal and inter-State confrontations, including the increasing 
use of regional arrangements; and universal acceptance of the rule of law 
transcending changing perceptions of expediency. 
These observations form the core of the Secretary-General's report, "An 
Agenda for Peace". Several of the Secretary-General's recommendations can and 
should be implemented immediately. These relate to the more effective use of 
the traditional forms of peace-keeping, the safety of peace-keeping personnel, 
and the finances involved. His recommendation for greater resort to 
fact-finding missions is equally pertinent. Some other recommendations raise 
fundamental issues related to the perception of an international organization, 
its role vis-a-vis State sovereignty, and the role of the Secretary-General 
himself. My delegation looks forward to a full-scale discussion of this 
important document during the present session. 
It is obvious that there is today a greater need for the United Nations 
to address itself more seriously to the great divide between the rich and poor 
nations. This, along with the universalization of a human rights regime, is a 
fundamental issue of the new era. 
As a least developed country, Nepal accepts the principal responsibility 
for its economic and social development. Our development policies are 
directed towards creating a basic infrastructure for development. Human 
resources development is a priority with us. We consider it extremely 
important to improve the living conditions of our people, to raise the level 
of literacy, improve basic health and nutrition, and reduce the rate of infant 
mortality. We are committed to these goals because we believe that it is the 
human being and not the State which has the ultimate right to development. We 

fully share the view that these goals can be attained only in a society that 
is committed to the inalienable right of its people to elect their own leaders 
in free and honest exercise of their will. We have already put in place the 
foundations necessary to achieve these objectives. Principal among them are 
the constitutional guarantee of political pluralism, the rule of law, the 
independence of the judiciary, and safeguards for human rights. We now have 
the legal framework to enable people locally to take primary responsibility 
for their own development. With the basic political and legal grounds in 
place, I wish to reiterate our appeal for measures to reach the targets set 
out in the programme of action adopted by the Second United Nations Conference 
on the Least Developed Countries. While expressing deep gratitude for the 
generous assistance we have been receiving from donor countries and 
multilateral agencies, we look forward to increased cooperation to complement 
our own efforts to meet the needs of the poorest of our poor. 
It is now universally recognized that, if development is to be possible, 
the life-sustaining ecological systems must be preserved, and that development 
alone can make it possible to safeguard the environment. It is imperative to 
improve the living conditions of the poor in developing countries so that they 
are not forced to destroy the ecological basis of their children's future to 
meet the immediate challenges of sheer survival. The United Nations 
Conference on Environment and Development held in June this year was the most 
potent expression of global interdependence. The Conference has established 
that developing countries need to mobilize their own resources for sustainable 
development. It obliges developing countries to take global environmental 
consequences into consideration in their development planning. It has also 
established the right of developing countries to development. It has 

underscored the need for the transfer of additional resources and technology 
from industrialized countries to enable developing countries to fulfil their 
responsibility to safeguard the environment for present and future 
generations. Equally important, the Conference has established that developed 
countries need to reduce the great burden they impose on the environment. The 
Rio Declaration and Agenda 21 place people at the centre of concern. 
Agenda 21, with its far-reaching implications, can be the centerpiece of a 
mutually beneficial international cooperation. Nepal sincerely hopes that the 
philosophical commitment of Rio will be followed through and strengthened. We 
hope that establishing a high-level commission on sustainable development will 
receive the utmost priority it deserves during this session of the General 
Assembly. 
While speaking of international cooperation in economic and social 
fields, I appreciate the ongoing efforts to enable the Economic and Social 
Council to play the role envisioned in the Charter. Political justice will 
mean little if the health and happiness of people, especially those in 
developing countries, are ignored. Indeed, global economic and social 
development alone can constitute the lasting foundation of international peace 
and security. We welcome the serious and out-of-the-ordinary approach of the 
1992 session of the Council as the first tangible move towards restructuring 
set in motion by General Assembly resolution 45/264. The holding of the first 
high-level segment of a regular session of the Council was a promising 
beginning. Also important was the examination of operational activities 
including the workings of organs and agencies of the United Nations family in 
economic and social fields. The times call for an integrated approach to 
economic and social issues in the field as well as at headquarters. They 

demand that we avoid inter-agency competition, duplication and waste of 
limited resources by improving coordination among agencies, including the 
Bretton Woods institutions. My delegation has noted with appreciation the 
Secretary-General's determination to pursue restructuring of the Secretariat 
to meet these larger goals. 
One of the most satisfying reforms undertaken during the last year has 
been in the area of coordinating humanitarian assistance. My delegation 
welcomes the establishment of the Department of Humanitarian Affairs and 
expresses its warm appreciation to Under-Secretary-General 
Ambassador Jan Eliasson for his good leadership. We have already seen several 
examples of effective balance between principles and operational guidelines, 
improved coordination and governance. The situations in Somalia and the 
former Yugoslavia present unique tests of international commitment in this 
area. Indeed, it might not be too far-fetched to visualize the operation of 
effective humanitarian emergency assistance and the equally important roles of 
follow-up rehabilitation and development phases as new arms of the United 
Nations in preventive diplomacy and peacemaking. 

The relationship between freedom and democracy, on the one hand, and 
peace and stability, on the other, needs no reiteration. Nepal rejoices in 
the resurgence of democracy in various parts of the world in recent years. We 
strongly support this trend, which we believe to be in full conformity with 
the purposes of the United Nations. Developments in recent years have made it 
clear that, without respect for human rights, other achievements will have 
little meaning. The starting-point of democracy is the recognition and worth 
of each human individual. Respect for human rights alone makes freedom 
meaningful. The protection and promotion of human rights are becoming a 
common basis for international cooperation. Respect for human rights is an 
essential condition for the conduct of international relations in a spirit of 
openness, trust and confidence. The realization by many peoples within 
well-established political entities of their right to self-determination has 
raised the complex question of the rights of minorities. Clearly, absolute 
self-determination of each minority would have unforeseen consequences for the 
system of international relations. Clearly, multi-ethnicity, cultural and 
religious pluralism would continue to enrich most of the nations of the 
world. However, it is a duty incumbent on governments to ensure that members 
of minority groups are guaranteed the full enjoyment of the basic human rights 
common to all. It is also a duty incumbent on governments to ensure special 
protection when needed. The current upheavals in various parts of the world 
underscore the need for the United Nations to work out principles that can 
serve as common points of reference for the peaceful resolution of conflicting 
aspirations. 
The historic Strategic Arms Reduction Treaty, unilateral disarmament 
decisions taken by the United States and the Russian Federation, and the 
agreement reached between the two countries this summer are crucial steps 

towards lower levels of armaments and greater security. There is an 
overwhelming consensus today that the opportunity provided by the uniquely 
favourable international relations must be seized in order to achieve a 
comprehensive test-ban treaty. Events in the Persian Gulf have made the 
non-proliferation of nuclear and other weapons of mass destruction the subject 
of global focus. My delegation sincerely hopes that at this session the 
General Assembly will be able to adopt the long-awaited Convention on chemical 
weapons, the first comprehensive international instrument to outlaw a whole 
class of weapons of mass destruction. In this context, Nepal welcomes the 
recent agreement between our two neighbours, India and Pakistan, on chemical 
weapons. 
We have been following events in the territory of the former Socialist 
Federal Republic of Yugoslavia with utmost concern. The use of brute force 
against the civilian population, especially in Bosnia and Herzegovina, has 
been appalling. We find the policy of forced mass expulsion abhorrent. We 
cannot accept the use of force to change internal or external borders. Nepal 
joins in the international demand that parties to the conflict respond 
immediately to the successive resolutions of the Security Council. We appeal 
to the European Community to redouble its efforts, in cooperation with the 
United Nations, to seek a negotiated settlement of the crisis in the Balkans. 
Nepal welcomed the extraordinary session of the Commission on Human Rights 
devoted to Yugoslavia. We look forward to the report of the Secretary-General 
on the findings of the Special Rapporteur on allegations of grave violations 
of human rights throughout the former Yugoslavia. We pay a tribute to the 
personnel of the United Nations Protection Force (UNPROFOR), the United 
Nations humanitarian agencies and the International Committee of the Red 

Cross, which have been doing an outstanding job in the most difficult 
circumstances. 
My delegation reiterates its full support for the territorial integrity 
and non-aligned character of Cyprus. We hope that the October round of talks 
under the good offices of the Secretary-General will produce the desired 
results. 
Nepal has welcomed the implementation of the United Nations plan for 
Cambodia. We reiterate our appeal to all Cambodian parties to cooperate fully 
with the United Nations Transitional Authority in Cambodia (UNTAC) for the 
successful conclusion of this important United Nations mission. I take this 
opportunity to express my Government's appreciation to Mr. Yasushi Akashi, 
Special Representative of the Secretary-General, for the great efforts he has 
been making to ensure the successful implementation of the plan for Cambodia. 
We are following with keen interest talks between North and South Korea, 
now fellow Members of the United Nations. We sincerely hope that these 
bilateral talks will facilitate the fulfilment of the wishes of the Korean 
people for peaceful national reunification. 
Nepal is gravely concerned over the violence and the deaths of innocent 
civilians in Kabul. We appeal to the various Afghan factions to end the cycle 
of violence and to engage in the reconstruction and rehabilitation of the 
war-torn country. 
Events of the past year have not diminished the urgency of finding a 
solution to the Middle East conflict on the basis of Security Council 
resolutions 242 (1967) and 338 (1973). Israel and the Palestinian people must 
recognize each other's rights: the right of the Palestinian people to 
self-determination, including their right to form a State of their own, and 
the right of Israel to exist within secure and internationally recognized 
 
borders. The Government of Nepal strongly supports the continuing efforts of 
the sponsoring Powers of the Middle East peace process to bring about a 
negotiated settlement of the crisis. 
South Africa is today at a critical juncture. Negotiations thus far have 
indicated that difficulties in the establishment of a united non-racial 
democratic South Africa are not insurmountable. Violence should not be 
allowed to dampen hopes for a peaceful end of apartheid. 
My delegation welcomes the report of the Secretary-General and the 
endorsement by the Security Council of his proposal for involvement of the 
United Nations in order to put the dialogue on track again. My delegation 
hopes that the Pretoria regime will respond positively to the proposals 
contained in the report, expecially those relating to ending the violence. 
As I said at the beginning of my statement, the vision of the Charter is 
more valid today than ever before. It is, however, clear that models and 
policies of the past are not adequate to meet today's global issues. The 
magnitude and severity of economic and social problems in many countries of 
the world today are unprecedented. The emergence of the Security Council as 
the central instrument for the maintenance of international peace and 
security, as intended by the Charter, is a welcome development. The United 
Nations must seize this historic opportunity to promote with equal vigour and 
urgency international cooperation in the economic and social fields. The 
precepts of the Charter should be our guide in bringing in a new era of 
international relations. This family of nations must strive to create a world 
where all people are entitled to political freedom, economic and social 
justice, a clean environment and full human rights. 
